Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the inclusion in this Registration Statement on FormS-1/A (Amendment No. 1) of BioLifeSolutions, Inc. of our report dated March 29, 2013, on our audits of the financial statements of BioLife Solutions, Inc. as of and for the years ended December 31, 2012 and 2011.We also consent to the reference to us under the heading "Experts" in the Registration Statement on Form S-1/A (AmendmentNo. 1). /S/ PETERSON SULLIVAN LLP Seattle, Washington January 22, 2014
